DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 January 2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: the “attachment means” and “finger means” in claim 22.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 22, and dependents is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Applicant recites the limitation “said skin engaging features being configured to stand axially proud of said needle prior to the fingers being pressed against the skin”. However, the manner in which Applicant is using the phrase “axially proud” is unclear as it is provided without any context in the specification. Original Claim 6 recites “the finger’s tips have features that stand axially proud of the tip of the needle…” but does not qualify that “prior to the fingers being pressed against the skin”. The phrase “proud”, in context, should be understood to mean “raised above a surrounding area”, see 
	Regarding Claim 1, Applicant utilizes the term “plate” without providing any context in the specification as to what qualities are required by a “plate” and how such terminology is or is not distinctive from the phrase “annular support” (which is terminology used in the specification).
	Regarding Claim 22, Applicant recites “annular support plate” where the claim previous recites “annular support means”. It is unclear if said “plate” is further narrowing the “means” or is merely a typographical error.
	Regarding Claim 22, Applicant introduces “finger means”, but then recites “fingers”. It is unclear to what extent these “fingers” diverge in structure from the “finger means” and whether they are coextensive or “fingers” references a particular part of the “finger means”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5, 7, 9, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,660,169 (“Malm”) in view of U.S. Publication No. 2007/0112281 (“Olson”).
Regarding Claims 1 and 22, Malm discloses an attachment/means (Fig. 1) for a syringe (12), the attachment being attachable to a needle end of the syringe (see Fig. 1), the attachment comprising:
	An annular support plate/means (18) (18 being characterized as a “large diameter upper portion which thereby forms a “plate” provided at the proximal end of the smaller diameter medial portion 20) which has an inner peripheral edge and an outer peripheral edge, the inner peripheral edge defining an aperture which enables the attachment to be fitted to the needle end of the syringe (see Fig. 4), the outer peripheral edge being spaced in a radial direction from the inner peripheral edge of the support (see Fig. 4);

	Malm provides for the circumferential array of inwardly pointing flexible fingers to be configured such that when the attachment is attached to the syringe and moved towards an injection site on a user's skin, the tips of the flexible fingers press against the skin and flex axially and inwardly to promote the gathering of a pucker of subcutaneous tissue in the vicinity of a needle insertion point associated with said injection site (see Fig. 1; Col. 13).
	Malm discloses the invention substantially as claimed except that the outward face of each finger includes a plurality of skin engaging features which project outwardly from the outer face of the finger. Malm does recite that the tips (34’) are “roughened”, but fails to explicitly disclose the nature of these features. However, Olson discloses a related needle piercing enhancement attachment (100) which is likewise configured to assist in gathering/puckering a bleb/pucker of skin tissue to raise it above the injection surface (see Fig. 4), wherein Olson provides a circumferential array (104; see Fig. 2) of fingers (122) which are provided with an outward face having a plurality of skin engaging features (127) which project outwardly from the outward face of the finger 
	Regarding Claim 5, Malm discloses the fingers are configured to spring outward as the needle is withdrawn to stretch the skin and tissue between them thereby helping to seal the needle’s insertion point (see Col. 2, Ln. 20-29; Col. 3, Ln. 10-26, Ln. 72 – Col. 4, Ln. 3), i.e. the user elects when to release the pressure on the fingers to thereby allow for selective stretching of the skin in the claimed manner under the controlled release of the spring bias fingers.
	Regarding Claim 7, Malm discloses the array of fingers are configured to collapse together when pressed against the injection site to form a pad that 
	Regarding Claim 9, Malm discloses the inner peripheral edge that defines the aperture in said annular support plate is convoluted (via the addition of the support dampers 49) so as to provide a degree of expansion to help the support plate maintain a consistent grip and be tolerant of poor manufacturing tolerances.
	Regarding Claim 21, Malm, as modified by Olson, provides for the skin egaging features to comprise an array of sharp-edges protrusions (see Fig. 1 – Olson; note the protrusions come to a sharp peak/acme).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,660,169 (“Malm”) in view of U.S. Publication No. 2007/0112281 (“Olson”) as applied above, and further in view of U.S. Publication No. 2011/0166509 (“Gross”).
Regarding Claim 3, Malm discloses the invention substantially as claimed except that the fingers are attached to a common band which is in turn attached to the outer peripheral edge of the annular support plate. Rather Malm discloses each finger to be separately formed and attached. However, Gross discloses a related injection assistance device (Fig. 3A) likewise comprising a plurality of fingers (70) whereby the fingers, at their base end, comprise a common band which is then attached to an attachment structure for affixing the device to the syringe (see Fig. 3A). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to connect the fingers of Malm together at the proximal end via a common band, .

Claim(s) 1, 5, 7, 9, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0203164 (“Bitton”) in view of U.S. Patent No. 2,660,169 (“Malm”) and U.S. Publication No. 2007/0112281 (“Olson”)
Regarding Claim 1, Bitton discloses an attachment (150) for a syringe (130), the attachment being attachable to a needle end of the syringe (see Fig. 5A), the attachment comprising:
An annular support plate/means (see i.e. the disk shaped portion allowing for operative connection of 130 and 152a/15b) that has an inner peripheral edge (i.e. the edge contacting the syringe) and an outer peripheral edge (i.e. the edge opposed to the inner peripheral edge) thereby defining an aperture which enables the attachment to the fitted to the needle end of the syringe (see Fig. 5A), the outer peripheral edge being spaced in a radial direction from the inner peripheral edge of the support;
A circumferential array of flexible finger/means (152a, 15b) that each comprise a base (i.e. the end secured to the plate) and a finger body extending from the base to a tip (i.e. the free end) remote from the base, said array being coupled to the annular support plate in the vicinity of the bases of the fingers such that the finger bodies extend in a direction away from the support (see Fig. 5A and 5B).

However, Malm discloses a related injection assistance device (Fig. 1) similarly directed toward utilizing flexible fingers to gather a pucker of tissue (see Fig. 1 of Malm and compare with Fig. 5b of Bitton), whereby the fingers are provided with a base (33) which is affixed to the outer peripheral edge of an annular support (18) in the vicinity of the bases of the fingers, the fingers being curved such that the finger tips point inwardly toward the needle/needle end when attached. Examiner submits that it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the invention of Bitton to utilize curved arms, such curved arms being demonstrated by Malm to be useful to the creation of a pucker of tissue during an injection, whereby it has been held that changes in shape of an invention require only routine and customary skill in the art, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to further modify the fingers to be coupled to the outer peripheral edge of the annular support of Bitton, as disclosed by Malm, whereby the precise location of attachment is held to be obvious as it has been found that rearranging the working parts of an invention requires only routine and customary skill in 
The modified invention of Bitton is configured such that the circumferential array of inwardly pointing flexible fingers results, when attached to the syringe and moved toward the injection site on the user’s skin, the tips of the flexible fingers press against the skin and flex axially and inwardly to promote the gathering of a pucker of subcutaneous tissue in the vicinity of a needle insertion point associated with the injection (see Fig. 5b, Bitton; Fig. 1, Malm).
Bitton, as modified, discloses the invention substantially as claimed except for explicitly disclosing “skin engaging features” provided on the fingers. Malm discloses the invention substantially as claimed except that the outward face of each finger includes a plurality of skin engaging features which project outwardly from the outer face of the finger. Malm does recite that the tips (34’) are “roughened”, but fails to explicitly disclose the nature of these features. However, Olson discloses a related needle piercing enhancement attachment (100) which is likewise configured to assist in gathering/puckering a bleb/pucker of skin tissue to raise it above the injection surface (see Fig. 4), wherein Olson provides a circumferential array (104; see Fig. 2) of fingers (122) which are provided with an outward face having a plurality of skin engaging features (127) which project outwardly from the outward face of the finger (see Figs. 1 and 3), the skin engaging features being configured to enhance the grip between the fingers and the skin surrounding the needle/lancet insertion point (see Fig. 4 – Par. 22), whereby the skin engaging features are configured to stand axially proud of the 
Regarding Claim 5, Bitton fails to explicitly disclose that the fingers are “spring” biased so as to spring outward as the needle is withdrawn to stretch the skin and the tissues between them thereby helping to seal the needle’s insertion point. However, Malm provides for such fingers which are configured to spring outward as the needle is withdrawn to stretch the skin and tissue between them thereby helping to seal the needle’s insertion point (see Col. 2, Ln. 20-29; Col. 3, Ln. 10-26, Ln. 72 – Col. 4, Ln. 3), i.e. the user elects when to release the pressure on the fingers to thereby allow for selective stretching of the skin in the claimed manner under the controlled release of the spring bias fingers. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the fingers of Bitton to be outwardly biased spring fingers which are caused to pucker via application of force against the 
Regarding Claim 7, Bitton dislcoses the array of fingers are configured to collapse together when pressed against the injection site to form a pad that is configured to limit insertion depth of the needle by spreading contact pressure over a large area (see Fig. 5b, Bitton whereby the tissue pucker forms a pad that limits insertion depth of the needle, the fingers spreading contact pressure over a large area – as compared to the needle alone).
Regarding Claim 9, Bitton discloses the invention substantially as claimed except that the inner peripheral edge is “convoluted” – again Bitton only resolves a diagrammatic illustration of the invention. However, Malm discloses the inner peripheral edge that defines the aperture in said annular support plate is convoluted (via the addition of the support dampers 49) so as to provide a degree of expansion to help the support plate maintain a consistent grip which will be recognized to be tolerant of poor manufacturing tolerances. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the invention of Bitton with convolutions in the form of support dampers on the inner peripheral edge, as disclosed by Malm in order to cushion the receipt of the syringe with the annular support thereby reducing forces exhibited between the syringe and annular support during manipulation.
	Regarding Claim 21, Bitton, as modified by Olson, provides for the skin egaging features to comprise an array of sharp-edges protrusions (see Fig. 1 – Olson; note the protrusions come to a sharp peak/acme).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0203164 (“Bitton”) in view of  U.S. Patent No. 2,660,169 (“Malm”) and U.S. Publication No. 2007/0112281 (“Olson”) as applied above, and further in view of U.S. Publication No. 2011/0166509 (“Gross”).
Regarding Claim 3, Olson (as modified by Malm) discloses the invention substantially as claimed except that the fingers are attached to a common band which is in turn attached to the outer peripheral edge of the annular support plate. Rather Malm (see Fig. 1-4)  discloses each finger to be separately formed and attached. However, Gross discloses a related injection assistance device (Fig. 3A) likewise comprising a plurality of fingers (70) whereby the fingers, at their base end, comprise a common band which is then attached to an attachment structure for affixing the device to the syringe (see Fig. 3A). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to connect the fingers of modified Bitton together at the proximal end via a common band, as disclosed by Gross, thereby simplifying assembly by allowing for conjoint attachment of the fingers to the annular support plate as to opposed to attaching each finger separately.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2589401 (“Di Pietro”) in view of U.S. Patent No. 2,660,169 (“Malm”) and U.S. Publication No. 2007/0112281 (“Olson”).

	An annular support means (see e.g. 90 – see also 11/12) that has an inner peripheral edge (see Fig. 9a) and an outer peripheral edge (see Fig. 9b), the inner peripheral edge defining an aperture that enables the attachment means to be fitted to the needle or needle end of a syringe (see Fig. 9c), the outer peripheral edge being spaced in a radial direction from the inner peripheral edge of said support (see Fig. 9c);
	A circumferential array of inwardly pointing flexible finger means (15) that each comprise a base (i.e. the location to which the fingers are joined to 13), and a finger body extending from said base to a tip (i.e. the free end of the finger) remote from said base, said array being coupled to said outer peripheral edge of said annular support means in the vicinity of the bases of said fingers so that said finger bodies extend in a direction away from the support (see Fig. 9c and Fig. 2), said finger bodies being curved so that the finger tips point inwardly towards the needle/needle end of the syringe when the attachment is attached thereto (see Fig. 2);
wherein said circumferential array of inwardly pointing flexible fingers is configured such that when the attachment is attached to the needle/needle end of the syringe and moved towards an injection site on a user's skin, the tips of the flexible fingers tips press against the skin and flex axially and inwardly to promote the gathering of a pucker of subcutaneous tissue in the vicinity of a needle insertion point associated with said injection site (see generally Fig. 1).
.
Claim(s) 1, 3, 5, 7, 9, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2589401 (“Di Pietro”) in view of U.S. Patent No. 2,660,169 (“Malm”), U.S. Publication No. 2007/0112281 (“Olson”), and U.S. Publication No. 2012/0203164 (“Bitton”).
Regarding Claim 1, Di Pietro discloses an attachment (see generally 10) for a syringe, the attachment being attachable to the needle/needle end of the syringe (see Fig. 9), the attachment comprising:
	An annular support means (see e.g. 90 – see also 11/12) that has an inner peripheral edge (see Fig. 9a) and an outer peripheral edge (see Fig. 9b), the inner peripheral edge defining an aperture that enables the attachment means to be fitted to the needle or needle end of a syringe (see Fig. 9c), the outer peripheral edge being spaced in a radial direction from the inner peripheral edge of said support (see Fig. 9c);
	A circumferential array of inwardly pointing flexible fingers (15) that each comprise a base (i.e. the location to which the fingers are joined to 13), and a finger body extending from said base to a tip (i.e. the free end of the finger) remote from said base, said array being coupled to said outer peripheral edge of said annular support means in the vicinity (“the quality or state or being near : proximity” – thereby denoting 
wherein said circumferential array of inwardly pointing flexible fingers is configured such that when the attachment is attached to the needle/needle end of the syringe and moved towards an injection site on a user's skin, the tips of the flexible fingers tips press against the skin and flex axially and inwardly to promote the gathering of a pucker of subcutaneous tissue in the vicinity of a needle insertion point associated with said injection site (see generally Fig. 1 – Par. 16, 25, 59 – RE: “lateral” and “radial” compression of the skin).
Di Pietro discloses the invention substantially as claimed except that an outward face of each of the fingers include “a plurality of skin engaging features”. However, Malm is directed toward a related injection assistance device (Fig. 1) similarly directed ward using flexible fingers (34) to gather/pucker a volume of tissue (see Fig. 1) wherein Malm recites that the skin contacting faces of these fingers are “roughened” in a manner understood to enhance grip of the fingers to the tissue (see Col. 3, Ln. 10-13). Likewise, Olson discloses a related device (100) which is likewise directed toward the use of a plurality of equivalent flexible fingers (122) arranged as an array (104; see Fig. 2) such that when flexed (see Fig. 3 and 4 in series) the fingers carry upon their skin contacting face a plurality of skin engaging features (127) which project outwardly from the outward face of the finger (see Figs. 1 and 3), the skin engaging features being configured to 
Di Pietro, as modified, discloses the invention substantially as claimed except for explicitly disclosing that the annular attachment means comprises a “plate”. Rather Di Pietro illustrates a “ring” (90) wherein it is not immediately clear as to whether such a “ring” may be considered a “plate” in accordance with the instantly disclosed invention – whereby the instant invention does not use the term “plate”, does not explicitly indicate the figures to be to scale, or correlate the thickness and diameters of the annular support (19). However, Bitton discloses a related attachment feature (see Figs. 5A, 5B) 



    PNG
    media_image1.png
    721
    1542
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    477
    819
    media_image2.png
    Greyscale




Regarding Claim 3, Di Pietro discloses the fingers are attached to a common band (see 13 and/or 97) which in turn is attached to the outer peripheral edge of the annular support means (see Fig. 9) modified to comprise a “plate” in view of Bitton (see above).
Regarding Claim 5, Di Pietro discloses the fingers are configured to spring outward as the needle is withdrawn to stretch the skin and tissue between them thereby helping to seal the needle’s insertion point (see Par. 59, i.e. by release of the pucker the fingers are configured to spread radially outward, i.e. “spring outward” resultant to the resiliency of the device, and therefore if maintained in apposition with the skin during the reduction of axial force will serve to stretch the skin).
Regarding Claim 7, Di Pietro discloses the array of fingers are configured to collapse together when pressed against the injection site to form a pad that is configured to limit insertion depth of the needle by spreading contact pressure over a large area (see e.g. Fig. 1-3b).
Regarding Claim 9, Di Pietro dislcoses the inner peripheral edge that defines the aperture in said annular support plate is convoluted (see particularly at 99 – wherein a plurality of such convolutions are likewise contemplated – see Fig. 6) so as to provide a 
Regarding Claim 21, Di Pietro, as modified by Olson, provides for the skin engaging features to comprise an array of sharp-edges protrusions (see Fig. 1 – Olson; note the protrusions come to a sharp peak/acme).

Response to Arguments
Applicant’s arguments with respect to claim(s) the have been considered but are moot in view of the new ground(s) of rejection.
As the instant arguments pertain to the Olson reference, Examiner submits that the related details between Malm and Olson are meaningful whereby each invention is directed toward providing tissue engagement features on the ends of flexible fingers to assist in the gathering of a pucker of tissue to facilitate penetration by a medical sharp, whereby the specific arrangement of tissue engaging features described by Olson will be understood to comprise a specific benefit when applied to Malm to ensure adequate engagement of the tissue and prevention of slippage of the fingers as the fingers are compressed to gather the tissue as is present in both inventions. 
As it pertains to Applicant’s alleged criticality to the “plate” type connection between the fingers and the syringe, Examiner notes that such supposed benefits are not touched upon by the instant disclosure to demonstrate that there were any considerations as to the construction of the attaching ring/support (19) as a “plate” – 
Furthermore, Examiner submits that such limitations do not suitably address the Bitton or Malm references as the primary where the prior art discloses various fingers and annular supporting collars which can be constructed as “plates” of various forms to permit fitment between the fingers and the syringe.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        07/28/2021